Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7, 10-11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims
Claims 1, 3-12, 14-16, 23, 25, and 28-29 have been amended. Claims 2, 13, 17-22, 24, and 26-27 have been canceled. Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 23, 25, 28, and 29 are pending. Claims 1, 3, 4, 8, 9, 12, 14, 15, 23, 25, 28, and 29 are rejected in the application. This action is Final.

Response to Arguments

Applicant Argues 
In addition, although paragraph [0095] of the present application describes that “The above embodiments may be implemented in the form of hardware, software or a combination thereof’. It does not mean that any embodiment of the present application may be implemented in the form of software, but it means that some embodiments of the present application may be implemented in the form of software, and some embodiments of the present application may be implemented in the form of hardware. Thus claim 12 is directed to statutory subject matter.

Examiner Responds:
Applicant's 35 USC § 103 arguments have been fully considered but they are not persuasive. Applicant argues, In addition, although paragraph [0095] of the present application describes that “The above embodiments may be implemented in the form of hardware, software or a combination thereof’. It does not mean that any embodiment of the present application may be implemented in the form of software, but it means that some embodiments of the present application may be implemented in the form of software, and some embodiments of the present application may be implemented in the form of hardware. Thus claim 12 is directed to statutory subject matter.”  The Examiner respectfully disagrees. The specification states “The above embodiments may be implemented in the form of hardware, software or a combination thereof”. Here, the specification states optional forms of implementing the system embodiments by using the term “may” in paragraph[0095]. Without a processor being used to execute the software elements, the Examiner interprets claim 12 as software. The Examiner recommends adding a processor to execute instructions for implementing the software elements. Thus, the 35 U.S.C. 101 rejection has not been withdrawn.  


Next, Applicant argues, “In addition, although paragraph [0095] of the present application describes that “As stated in the above, claim 12 recites a relation matrix learner and an inference result finder, both of which are hardware and structural features. As described in the paragraph [0095] of the present application, the involved relation matrix learner, inference rule finder and entity vector learner may be implemented through the above processors including a CPU, a memory and a bus. Thus both the relation matrix learner and the inference result finder should be understood as hardware and structural features.”  The Examiner respectfully disagrees. The specification states “The above embodiments may be implemented in the form of hardware, software or a combination thereof”. Here, the specification states optional forms of implementing the system embodiments by using the term “may” in paragraph[0095]. Without a processor being used to execute the software elements, the Examiner interprets claim 12 as software. The Examiner recommends adding a processor to execute instructions for implementing the software elements. Thus, the 35 U.S.C. 112(f) rejection has not been withdrawn.  

Next, Applicant argues, “Therefore, amended claim 1 is novel over Shi. Similarly, amended claim 12 is also novel over Shi. Accordingly, their dependent claims 8, 9, 11, 12 and 28-29 are also novel over Shi.”  Applicant's 35 USC § 103 arguments with respect to claims 1, 3, 4, 8, 9, 12, 14, 15, 23, 25, 28, and 29 have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Claim 12 is rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. The system claim does not claim any hardware and is considered software. In addition, Applicant’s publication specification, paragraph [0095], describes the circuitry, as described in claim 12 as software or hardware. The examiner interprets the claim circuitry as software without any hardware because it is not clear if circuitry are executed from the system’s 
The art rejection is applied to claim 12 which are rejected under 35 USC 101 as best understood by the examiner.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim 12 limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

The limitations of claim 12 recite(s) “a relation matrix learner configured…etc.” and “an inference result finder…etc." is/are being treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder (i.e., the claim uses a term that is a substitute for “means”) without specific structure that performs the function.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph[0095] describes the structure as software.  

Claims 14, 15, and 16 depends from rejected claim 12 respectively, comprise
the same deficiencies as claim 12 directly or indirectly by dependence, and
are therefore rejected on the same basis because none of the dependents
add anything to otherwise overcome the rejection.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The art rejection is applied to claims 12, 14, and 15 which is rejected under 35 USC 112, sixth paragraph as best understood by the examiner.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. Non Patent Publication (“Semantic Health Knowledge Graph: Semantic Integrations of Heterogeneous Medical Knowledge and Services, February 2017; hereinafter: Shi) in view of Ahuja et al. U.S. Patent Publication (2018/0067981; hereinafter: Ahuja) 

Claims 1 and 12
	As to claims 1 and 12, Shi discloses a computing device implemented system for providing knowledge relations in a knowledge base, the knowledge base comprising a plurality of knowledges, each comprising two knowledge entities and one knowledge relation, the system comprising: 
	 a relation matrix learner configured to determine a relation matrix for each knowledge relation, the relation matrix representing a relationship between vectors of the knowledge entities having the knowledge relation(Figure 3, 4.2 Medical Knowledge Model (pages 4-5 of PDF), “medical terminologies are classified and served as the vertexes (entities) of the graph, and sentences that describe relationships between medical terms are abstracted as the verges of the graph. In addition, the descriptive knowledge which explains the entities is taken as the attributes of the entities. This meta knowledge composes the basis of our graph knowledge base. Figure 3 illustrates the graph representation of encyclopedia on pneumonia…etc.”); and 
	an inference result finder configured to acquire the inference results in accordance with the relation matrices for the plurality of knowledge relations(figure 10, 6. Performing Reasonable Inference Over the Semantic Health Knowledge Graph (pages 8-9 of the PDF), “we are able to utilize the interconnections between medical terms to perform chain inference rules to explore the complex semantics between entities…etc.”), each inference results comprising a first knowledge relation, a second knowledge relation and a third knowledge relation, the inference results representing that the third knowledge relation is inferred from the first knowledge relation and the second knowledge relation (figure 8, 6. Performing Reasonable Inference Over the Semantic Health Knowledge Graph (pages 8-9 of the PDF), “Inferences are proceeded by forward chaining and back chaining over the knowledge graph. Figure 8 shows an example of chain reasoning. Given a specific input in bodily part, we can retrieve the symptoms that are located in this body part and then the possible diseases of the symptoms and corresponding treatments of these diseases and vice versa…etc.”). 
	wherein the relation matrix learner further comprises: 
a providing circuit configured to provide an initial relation matrix for each knowledge relation; 
a first acquiring circuit configured to acquire a knowledge corresponding to the knowledge relation in the knowledge base as correct knowledge; 
a changing circuity configured to change a knowledge entity in the correct knowledge so as to acquire a new knowledge as a wrong knowledge; 
a scoring circuit configured to score the correct knowledge and the wrong knowledge using a scoring function respectively; and 
a second acquiring circuity configured to acquire the relation matrix for the knowledge relation by performing a learning operation on the initial relation matrix using a predetermined target function to enable a score of the correct knowledge higher than a score of the wrong knowledge. 

	Shi does not appear to explicitly disclose wherein the relation matrix learner further comprises: 
a providing circuit configured to provide an initial relation matrix for each knowledge relation; 
a first acquiring circuit configured to acquire a knowledge corresponding to the knowledge relation in the knowledge base as correct knowledge; 
a changing circuity configured to change a knowledge entity in the correct knowledge so as to acquire a new knowledge as a wrong knowledge; 
a scoring circuit configured to score the correct knowledge and the wrong knowledge using a scoring function respectively; and 
a second acquiring circuity configured to acquire the relation matrix for the knowledge relation by performing a learning operation on the initial relation matrix using a predetermined target function to enable a score of the correct knowledge higher than a score of the wrong knowledge. 

However, Ahuja discloses wherein the relation matrix learner further comprises: 
a providing circuit configured to provide an initial relation matrix for each knowledge relation (paragraph[0079], “upon receiving a portion of natural language content from a knowledge base 304, for a selected concept, which is a collection of a canonical name for the selected concept and a set of synonyms identified from the knowledge base 304 as being associated with the canonical name, erroneous concepts detection and cleansing mechanism 302 within healthcare cognitive system 300 generates a graph data structure and related weighted matrix W...etc.”); 
a first acquiring circuit configured to acquire a knowledge corresponding to the knowledge relation in the knowledge base as correct knowledge (paragraph[0080], “The weighted matrix W generated by erroneous concepts detection and cleansing mechanism 302 is a n*n matrix where each element in the weighted matrix W represents the similarity between pairs of the canonical name and the set of synonyms identified from knowledge base 304 as being associated with the canonical name….etc.”); 
a changing circuity configured to change a knowledge entity in the correct knowledge so as to acquire a new knowledge as a wrong knowledge (paragraph[0079], “For a simple example, high blood pressure is the canonical name for hypertension and thus, the canonical name of high blood pressure and the related synonyms of hypertension and arterial hypertension together represent a concept. However, due to noise in knowledge base 304…etc.”); 
a scoring circuit configured to score the correct knowledge and the wrong knowledge using a scoring function respectively (figure 4A, paragraph[0082]-paragraph[0083], “In order to determine/verify whether the given concept consists of multiple concepts, erroneous concepts detection and cleansing mechanism 302 then performs teleporting random walks on probability transition matrix P….etc.”); and 
a second acquiring circuity configured to acquire the relation matrix for the knowledge relation by performing a learning operation on the initial relation matrix using a predetermined target function to enable a score of the correct knowledge higher than a score of the wrong knowledge (paragraph[0117], “The erroneous concepts detection and cleansing mechanism then determines whether the average inter-cluster distance is less than or equal to a user specified threshold (step 624). If at step 624 the erroneous concepts detection and cleansing mechanism determines that the computed inter-cluster distance is less than or equal to the user specified threshold, the erroneous concepts detection and cleansing mechanism rejects the recently selected item and assign the rejected item and its nodes to one of the remaining selected items thereby returning the clusters obtained in the previous iteration as split concepts (step 626), with the operation ending thereafter…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shi with the teachings of Ahuja to train a system to determine erroneous data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shi with the teachings of Ahuja for automatically detecting and cleansing erroneous concepts in an aggregated knowledge base (Ahuja: paragraph[0001]). 

Claims 8 
As to claims 8, the combination of Shi and Ahuja discloses all the elements in claim 12, as noted above, and Shi further disclose wherein the acquiring the inference result in accordance with the relation matrix for the knowledge relation comprises: 
selecting a plurality of groups of knowledge relations from all the knowledge relations, and creating a plurality of to be-validated inference results, each of the plurality of to-be-validated inference results corresponding to one group of knowledge relations, each group of knowledge relations including three knowledge relations(page 7 of PDF, “Pattern analyzing: pattern analyzing aims at identifying the most useful seed patterns among all the patterns gathered in the above procedure...etc.”); 
calculating a similarity between a product of relation matrices for two knowledge relations in each group of knowledge relations and a relation matric for the other knowledge relation in the group of knowledge relations (page 7 of PDF, “Based on a frequent item mining algorithm, Prospera computes the similar patterns and weighted by statically analysis. Seed facts and their cooccurrences with certain patterns served as a basis to compute the confidence...etc.”); and 
selecting parts of the to-be-validated inference results as the final inference results in accordance with the similarities (page 7 of PDF, “Selected patterns with high confidence above specific threshold served as candidate patterns for evaluation…etc.”). 

Claim 9 
As to claim 9, the combination of Shi and Ahuja discloses all the elements in claim 19, as noted above, and Shi further disclose wherein the selecting the parts of the to-be-validated inference rules as the final inference rules in accordance with the similarities comprises: 
ranking the similarities corresponding to all the groups of medical relations and obtaining a predetermined number of to-be-validated inference rules having the largest similarity(6. Performing Reasonable Inference over the Semantic Health Knowledge Graph, (pages 8-9 of PDF), “We evaluate our feature construction method using classification methods over 3-chain inferences on our knowledge graph. We manually label 200 3-chain inferences as the study inference set, including 100 meaningful inferences and 100 meaningless inferences. To ensure the effectiveness of evaluation, the 3-chain inferences containing wrong binary relation are excluded. Either the meaningless or reasonable inference chains are manually checked the correctness….etc.”); and 
determining the predetermined number of to-be-validated inference results having the largest similarity as the final inference results( 6. Performing Reasonable Inference over the Semantic Health Knowledge Graph, (pages 8-9 of PDF), “We evaluate our feature construction method using classification methods over 3-chain inferences on our knowledge graph. We manually label 200 3-chain inferences as the study inference set, including 100 meaningful inferences and 100 meaningless inferences. To ensure the effectiveness of evaluation, the 3-chain inferences containing wrong binary relation are excluded. Either the meaningless or reasonable inference chains are manually checked the correctness….etc.”). 

Claim 11
As to claim 11, the combination of Shi and Ahuja discloses all the elements in claim 19, as noted above, and Shi further disclose wherein the calculating the similarity between the product of the relation matrices for two knowledge relations in each group of knowledge relations and the relation matric for the other knowledge relation in the group of knowledge relations comprises calculating an L2 norm between the product of the relation matrices for two knowledge relations in each group of knowledge relations and the relation matrix for the other knowledge relation in the group of knowledge relations as the similarity (page 7 of PDF, “Pattern analyzing: pattern analyzing aims at identifying the most useful seed patterns among all the patterns gathered in the above procedure. We use the Prospera tool [11] to find the salient patterns among the gathered patterns. Based on a frequent item mining algorithm…etc.”).

Claims 28 and 29
As to claims 28 and 29, the combination of Shi and Ahuja discloses all the elements in claim 19, as noted above, and Shi further disclose system according to claim 12, wherein the plurality of knowledges are medical knowledges, the knowledge relations are medical relation, and the knowledge entities are medical entities (Figures 8 and 9, page 8 of PDF, “However, only lung inflammation could cause pneumonia. As a result, only the inference chain (see Figure 9)…etc.”).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. Non Patent Publication (“Semantic Health Knowledge Graph: Semantic Integrations of Heterogeneous Medical Knowledge and Services, February 2017; hereinafter: Shi) in view of Ahuja et al. U.S. Patent Publication (2018/0067981; hereinafter: Ahuja) and further in view of Takla et al. U.S. Patent Publication (2016/0042134; hereinafter: Takla) 

Claims 3 and 14
As to claims 3 and 14, the combination of Shi and Ahuja discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein the relation matrix learner comprises a calculating circuit configured to make a difference between the number of correct knowledge and the number of the wrong knowledge smaller than a predetermined threshold when the learning operation is performed on the initial relation matrix.

 However, Takla further disclose wherein the relation matrix learner comprises a calculating circuit configured to make a difference between the number of correct knowledge and the number of the wrong knowledge smaller than a predetermined threshold when the learning operation is performed on the initial relation matrix (paragraph[0263], “This result can be sorted and medical suggestions that are below a predefined threshold, for example below 200 points, can be removed from the output…etc.”)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shi with the teachings of Ahuja and Takla to create semantic health knowledge graphs which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shi with the teachings of Ahuja and Takla to prune meaningless medical inference results (Shi: page 8 of PDF). 


Claims 4 and 15
As to claims 4 and 15, the combination of Shi, Ahuja, and Takla discloses all the elements in claim 12, as noted above, and Takla further disclose wherein the relation matrix learner comprises a third acquiring circuit configured to knowledge as the wrong knowledge by replacing the knowledge entity in the correct knowledge with a knowledge entity other than knowledge entities in all the correct knowledges corresponding to the knowledge relation (paragraph[0221], “all medical suggestions out of the 300 are selected for the subset S1 which do not comprise a knockout criterion which is fulfilled by the received known medical facts F.sub.1 to F.sub.9. In this embodiment, all medical suggestions are removed or i.e. are not selected for subset S1, which comprise the medical fact…etc.”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al.  U.S. Patent Publication (2012/0060216; hereinafter: Chaudhri) in view of Shi et al. Non Patent Publication (“Semantic Health Knowledge Graph: Semantic Integrations of Heterogeneous Medical Knowledge and Services, February 2017; hereinafter: Shi) 

Claim 23
	As to claim 23, Chaudhri discloses a knowledge database, comprises:  
input a search word or search pattern (paragraph[0041], “Search, as performed by the processor 15, is built around the concept of Zero-Click Relevance--or the ability to get to all the relevant information an actor in the healthcare system requires by typing in just a single query…etc.”);
and outputting the knowledge related to the search word or search pattern (paragraph[0043], “Medical concept search finds relevant structured data with standardized codes, such as lab results, and text results, such as progress notes, which include terms medically related to the search term…etc.”).

Chaudhri does not appear to explicitly disclose acquiring knowledge relations according to the method of claim 1; 
However, Shi discloses acquiring knowledge relations according to the method of claim 1(figure 10, 6. Performing Reasonable Inference Over the Semantic Health Knowledge Graph (pages 8-9 of the PDF), “we are able to utilize the interconnections between medical terms to perform chain inference rules to explore the complex semantics between entities…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chaudhri with the teachings of Shi to create semantic health knowledge graphs which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chaudhri with the teachings of Shi to prune meaningless medical inference results (Shi: page 8 of PDF). 





Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000